Case 1:18-cv-02051-JMS-MPB Document 34 Filed 01/03/19 Page 1 of 2 PageID #: 404




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 KEY BENEFIT ADMISTRATORS, INC.,                     )
                                                     )
                                Plaintiff,           )
                                                     )
                           v.                        )        No. 1:18-cv-02051-JMS-MPB
                                                     )
 TELEADOC, INC.,                                     )
 HY HOLDINGS, INC., d/b/a Healthiest You,            )
                                                     )
                            Defendants.              )

                                   ORDER REFERRING MOTION

        On August 23, 2018, Defendants filed a Motion To Enforce Settlement Agreement dkt.

 [23]. United States Magistrate Judge Matthew Brookman is hereby designated pursuant to 28

 U.S.C. § 636(b)(1)(B) to conduct any necessary hearings and issue a report and recommendation

 regarding the proper disposition of the motion to enforce.




          Date: 1/3/2019




 Distribution:

 Matthew Thomas Albaugh
 FAEGRE BAKER DANIELS LLP (Indianapolis)
 matthew.albaugh@faegrebd.com

 Amy Grewal Dunn
 FAEGRE BAKER DANIELS LLP (Indianapolis)
 amy.dunn@FaegreBD.com

 David K. Herzog
 FAEGRE BAKER DANIELS LLP (Indianapolis)
 david.herzog@faegrebd.com
Case 1:18-cv-02051-JMS-MPB Document 34 Filed 01/03/19 Page 2 of 2 PageID #: 405




 Joel Thaddeus Larson, Jr.
 BARNES & THORNBURG, LLP (Indianapolis)
 Joel.Larson@btlaw.com

 Jessica M. Lindemann
 BARNES & THORNBURG, LLP (Indianapolis)
 jessica.lindemann@btlaw.com

 Meredith Thornburgh White
 BARNES & THORNBURG, LLP (Indianapolis)
 mwhite@btlaw.com
